*395Judgment, Supreme Court, New York County (John Bradley, J.), rendered April 8, 2002, convicting defendant, after a jury trial, of burglary in the third degree, grand larceny in the fourth degree and criminal impersonation in the first degree, and sentencing him to an aggregate term of 2 to 6 years, unanimously affirmed.
To the extent that the present record permits review, it establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Counsel presented a vigorous and coherent defense, and his alleged errors and omissions did not deprive defendant of a fair trial.
Were we to find any error in the extent to which the court permitted the prosecutor to ask leading questions on direct examination, we would find it harmless in light of the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]). The single, isolated restriction that the court placed on defendant’s cross-examination had no adverse impact on his defense (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Williams, Marlow and Gonzalez, JJ.